


115 HR 5496 IH: TPS Process Reform Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5496
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Perry (for himself and Mr. Biggs) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend Immigration and Nationality Act regarding the extension of a foreign state’s designation for purposes of temporary protected status, and for other purposes.

 
1.Short titleThis Act may be cited as the TPS Process Reform Act. 2.Extensions of designations of TPS countriesSection 244(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(3)) is amended— 
(1)in subparagraph (B), by striking determines and inserting determines or makes no determination; and (2)by amending subparagraph (C) to read as follows:  
 
(C)Extension of designationIf the Attorney General determines under subparagraph (A) that a foreign state (or part of such foreign state) continues to meet the conditions for designation under paragraph (1), the period of designation of the foreign state is extended for an additional period of 6 months (or, in the discretion of the Attorney General, a period of 12 or 18 months)..   